UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6341


STAFFON RAY,

                Petitioner – Appellant,

          v.

WARDEN OF STEVENSON CORRECTIONAL INSTITUTION,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   David C. Norton, District Judge.
(8:11-cv-02774-DCN)


Submitted:   July 29, 2013                 Decided:   August 26, 2013


Before NIEMEYER, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Staffon Ray, Appellant Pro Se. Brendan McDonald, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Donald John Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Staffon     Ray      seeks      to   appeal       the     district     court’s

orders accepting the recommendation of the magistrate judge and

denying    relief    on      his   28    U.S.C.     §   2254      (2006)    petition     and

denying his motion to reconsider.                   The orders are not appealable

unless    a    circuit       justice     or    judge    issues        a   certificate    of

appealability.       28 U.S.C. § 2253(c)(1)(A) (2006).                      A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this       standard        by     demonstrating        that

reasonable      jurists        would       find     that    the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief       on     procedural          grounds,       the     prisoner      must

demonstrate      both     that     the     dispositive          procedural     ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Ray has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense      with   oral       argument       because      the       facts    and    legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3